 1   Gayle L. Gough (SBN 154398)
     Laura L. Goodman (SBN 142689)
 2   GOUGH & HANCOCK LLP
     Two Embarcadero Center, Suite 640
 3   San Francisco, CA 94111
     Telephone: 415-848-8900
 4   gayle.gough@ghcounsel.com
     laura.goodman@ghcounsel.com
 5
     Eric G. Maxfield (pro hac vice)
 6   Darren G. Reid (pro hac vice)
     Timothy P. Getzoff (pro hac vice)
 7   Brandon T. Christensen (pro hac vice)
     HOLLAND & HART LLP
 8   222 South Main Street, Suite 2200
     Salt Lake City, UT 84101
 9   Telephone: (801)799-5833
     Facsimile: (801)799-5700
10   egmaxfield@hollandhart.com
     dgreid@hollandhart.com
11   tpgetzoff@hollandhart.com
     btchristensen@hollandhart.com
12
     Attorneys for Defendant Homeland Vinyl Products, Inc.
13
                             IN THE UNITED STATES DISTRICT COURT
14
                                EASTERN DISTRICT OF CALIFORNIA
15
       RICHARD A. LEINES,                                Case No. 2:18-cv-00969-KJM-DB
16
                         Plaintiff,
17                                                       ORDER GRANTING STIPULATED
       v.                                                MOTION FOR LEAVE TO FILE
18                                                       OVERLENGTH BRIEFS
       HOMELAND VINYL PRODUCTS, INC.,
19                                                       Judge Kimberly J. Mueller
                         Defendant.                      Magistrate Judge Deborah Barnes
20

21

22          Having considered the parties’ Stipulated Motion for Leave to File Overlength Briefs, and

23   good cause appearing therefore, the Court hereby ORDERS that the parties may file initial moving

24   papers seeking summary judgment totaling up to 30 pages; oppositions to summary judgment

25   totaling up to 30 pages; and replies in support of summary judgment totaling up to 15 pages.

26   DATED: February 4, 2020.

27

28
                                         1
               ORDER GRANTING STIPULATED MOTION FOR OVERLENGTH BRIEFS
